Title: To George Washington from John Hewson, 27 February 1793
From: Hewson, John
To: Washington, George



A Citizen
Kensington [Pa.]—February 27th 1793.

Presents to the Consort of our most worthy President; a piece of elegant Chintz, the fabrick of which was imported from India, in an American bottom: and printed by the subscriber in his manufactory at Kensington, adjoining the Glass-house. It is presumed if the worthy person here address’d, would honor the manufacture of our own country so far as to wear a dress made of the piece accompanying this; it might be a great means of introducing the like amongst the more affluent of our fellow citizens, and would help to remove the prejudice, that at present too much prevails, against American manufactures.
The subscriber is willing to risque his Reputation on the piece herewith presented, as the best performance ever exhibited on this Continent to the present day. The wholesale price is Nine Shillings Pr yd and upon strict enquiry, it will be found that no importer in this City can present a piece of equal fabrick and workmanship, from any part of the world at a less price.
If any thing appears improper in the freedom here taken, it is hoped that candor will cast a veil over it. From Citizen

John Hewson


P.S. The person who delivered this letter with the piece of Chintz will call for an Answer on saturday next.


J.H.
